Because of the regrettable, as well as unusual and unnatural, defense offered *Page 882 
herein on behalf of and by the wife in resisting the demand of her husband for part time custody of her child, we prefer not to indulge in an extended discussion of this action which was instituted by the husband primarily to recover a judgment of separation from bed and board on the ground of abandonment admitted by the wife.
It is sufficient to say that the appeal presents the single legal question of whether the wife has the right to contest her husband's paternity of a child born during the marriage (presumed to be his under Revised Civil Code Articles 184 and186), and to announce our conclusion, supported amply by the hereinafter cited authorities, that the able trial judge correctly answered such question in the negative. See Revised Civil Code Articles 184 to 192, inclusive; Eloi v. Mader, 1 Rob. 581, 38 Am.Dec. 192; Dejol et al. v. Johnson, Administrator, 12 La.Ann. 853; Succession of Saloy, 44 La.Ann. 433, 10 So. 872; Succession of Flynn, 161 La. 707, 109 So. 395.
The judgment is affirmed.
O'NIELL, C. J., does not take part. *Page 883